DETAILED ACTION
The communication dated 12/17/2021 has been entered and fully considered.
Claims 2, 7, and 12 were canceled. Claims 1, 3, 6, 8, 11, 13-14, and 17 were amended. Claims 21-23 were added. Claims 1, 3-6, 8-11, and 13-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/17/2021, with respect to claims 1-2 and 10-13 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 1-2 and 10-13 have been withdrawn.
Applicant’s arguments, see pages 6-7, filed 12/17/2021, with respect to claims 3-9, 14-15, and 18-20 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 3-9, 14-15, and 18-20 have been withdrawn.
Applicant’s arguments, see page 7, filed 12/17/2021, with respect to claims 16-17 have been fully considered and are persuasive.  The dependency objections of claims 16-17 have been withdrawn.

Allowable Subject Matter
Claims 1, 3-6, 8-11, and 13-23 allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Bayer et al. U.S. Publication 2012/0111380, the closest prior art, differs from the instant claims in failing to teach at least one discontinuous flare provided on an inner portion of the hub wall and located at a first end of the hub proximate the spray head. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dishwasher taught by Bayer as claimed.
Claims 3-6, 8-11, and 13-23 are allowed as they are dependent upon allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711